Citation Nr: 1550289	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-14 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right Achilles tendonitis.

3.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1984 to December 1988, and from January 2009 to October 2009.  The service connection claims on appeal are before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In July 2015 a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  At the hearing the Veteran was granted a 60 day abeyance period for submission of additional medical evidence.  Additional evidence has been received, and the abeyance period has expired.  As discussed in greater detail in the remand below, the issue regarding the rating for headaches flows from a September 2014 rating decision.

The issue(s) of service connection for a psychiatric disorder and regarding the rating for headaches are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

It is reasonably shown that the Veteran's right Achilles tendonitis began in service and has persisted since.


CONCLUSION OF LAW

Service connection for right Achilles tendonitis is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).
REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted (to the extent of the issue addressed with a final decision at this time), there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Establishing service connection requires evidence of: (1) a current disability; (2) a disease, injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran claims that he is entitled to service connection for right ankle tendonitis because symptoms of right ankle pain began in service; he claims the disability is due to exertion and injury/stress on the joint during service.

At the outset, the Board finds that the record establishes that the Veteran has had a chronic right ankle disability (Achilles tendonitis) during the pendency of this appeal.  It is clearly documented in his VA medical records that he has a medical assessment of "[A]chilles tendonitis on right"; this impression has appeared in the list of his diagnosed medical problems up to the most recent (February 2014) update of VA medical records in his claims-file.  

The analyses turns to whether the  right Achilles tendonitis is etiologically related to the Veteran's military service.  There is no suggestion in the evidentiary record that the Veteran had a chronic right ankle disability pre-existing his most recent period of active duty service beginning in January 2009.  Hence, the Board shall consider any showing of a manifestation of right ankle tendonitis during that period of active duty service to be evidence that the disability had its onset during that period of service.

The Veteran's most recent period of active duty service concluded in October 2009, and his VA medical records show a November 2009 complaint of "pain in his right ankle"  A note in the November 2009 medical report states: "injured Achilles' tendon in rt. foot at Camp Gannon May 2009 [i.e. during service]."  Significantly, in a December 2009 VA medical report the Veteran is noted to have reported "right ankle pain, chronically over the past 6 months, aggravated by loading, and prolonged standing and walking."  This entry reinforces that by the Veteran's  account that his right ankle problems began in service.  Although the Veteran's service treatment records do not document a right ankle problem during service, the Board finds his presentation of right ankle pain so soon following service to be significant, and finds no reason to doubt the credibility of his reports, to include regarding when the complaints began.  The Board observes, in passing, that tendonitis appears to be a pathology of a nature with gradual rather than acute development, consistent with onset some time prior to medical documentation of the disability in November 2009.

One way of establishing a nexus between a current claimed disability and service is by showing that the claimed disability became manifest in service, and has persisted since.  The Board finds no reason to question the credibility of the Veteran's accounts, which are consistent with the available clinical data, and are not directly contradicted by any probative evidence in the record.

Resolving reasonable doubt in the Veteran's favor (as required, see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that it is reasonably shown that the Veteran's right Achilles tendonitis began in service and has persisted since.  The requirements for establishing service connection are met; service connection for right Achilles tendonitis is warranted.




ORDER

Service connection for right Achilles tendonitis is granted.


REMAND

Service Connection for a Psychiatric Disability

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to  DSM-5; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  [During the pendency of the instant claim, DSM-IV was replaced by DSM-5.  See 38 C.F.R. § 4.125(a) (effective August 4, 2014).]

Consistent with discussion during the Veteran's July 2015 Board hearing, and also concerns raised in a July 2015 private medical opinion (submitted to VA in August 2015) discussing the matter, the Board finds that the October 2012 VA examination report of record is inadequate for appellate review of this matter.  The Board observes (among other concerns) that the October 2012 VA examiner concluded that the Veteran did not have a PTSD diagnosis meeting the DSM-IV criteria, but the sections of the VA examination form specifically inquiring about the pertinent diagnostic criteria were not completed by the VA examiner.  The October 2012 VA examination report shows that the VA examiner found that at least one identified stressor met Criterion A for a PTSD diagnosis, but the VA examiner did not provide any response to the form's inquiries regarding Criteria B, C, and D; the VA examiner later simply noted that "Veteran does not meet full criteria for PTSD."  The VA examiner did not make clear which criteria for diagnosis of PTSD were not met.  Accordingly, a remand for corrective action is necessary.

The Board notes that PTSD has been diagnosed by multiple private providers, including with reference to the DSM-5 diagnostic criteria.  The Board also observes that a fully adequate VA examination in this case is essential for full consideration of the application of 38 C.F.R. § 3.304(f)(3) provisions regarding service connection for PTSD on the basis of the Veteran's fear of hostile military activity.  The Veteran has cited stressors featuring fear of hostile military activity that would not appear to be inconsistent with the circumstances of his service.  Service connection for PTSD under this provision requires certain findings adequately presented by an appropriate VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted.

A new VA examination will also provide the opportunity for a medical opinion that references the newly applicable DSM-5 diagnostic criteria in addressing the pertinent questions in this case.  Furthermore, a new VA examination will provide opportunity to more clearly and adequately address questions concerning whether any psychiatric diagnoses other than PTSD may be etiologically linked to the Veteran's military service, and to address the Veteran's responses on his September 2009 post-deployment questionnaire suggesting the occurrence of mental health symptoms in service.

Finally, the Board notes that the record contains multiple suggestions that the Veteran receives mental health treatment complete treatment records of which may not be in the record.  For instance, his treatment reports in the record cite to treatment by providers at a Vet Center.  The AOJ shall have the opportunity to ask the Veteran to clarify whether he desires VA assistance in obtaining any further pertinent private treatment records (and to assist him, if so indicated).

Rating for Headaches

A November 2013 RO rating decision denied a compensable rating for headaches.  In September 2014, the Veteran's representative filed a written notice of disagreement (NOD) initiating an appeal of that determination.  A statement of the case( SOC) has not yet been issued in response.  When there has been an adjudication by the RO and a timely NOD has been filed, an SOC addressing the issue must be furnished to the appellant.  Hence, the Board must instruct the RO that this issue is in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the  record copies of all VA records (those not already associated with the claims file) pertaining to treatment and evaluation the Veteran has received for his psychiatric disability since the last such update of the evidentiary record with VA medical reports (in February 2014).

2.  The AOJ should ask the Veteran to identify, and provide authorizations for VA to secure records of, the providers of any and all private evaluations and/or treatment he has received for the claimed mental health / psychiatric disabilities on appeal.  In particular, the AOJ should ask the Veteran to provide authorization for VA to secure pertinent treatment records from "The Vet Center" in Charleston (further identified as "Five Corners" during the Veteran's July 2015 Board hearing).  If a private provider does not respond to a VA request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure private records are received.

3.  The AOJ should then arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist who has not previously evaluated him to determine the nature and likely etiology of his psychiatric disability(ies).  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on interview/examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

a) Identify, by diagnosis, each psychiatric disability entity found. Specifically, does the Veteran have a diagnosis of PTSD, to include as due a fear of hostile military activity (which it is conceded would not be inconsistent with the circumstances of his service)?  If so, identify the symptoms that support such diagnosis.  If not, explain why the criteria for a diagnosis of PTSD are not met.

b) The record also suggests various other mental health diagnoses, including anxiety, depression, attention deficit, and substance abuse disorders.  Please express (with rationale included) agreement or disagreement with each diagnosis found in the Veteran's documented mental health treatment history, and any others found in additional records or on examination.

c) Identify the likely etiology for each psychiatric disability entity other than PTSD diagnosed, i.e., opine whether it is at least as likely as not (a 50 % or better probability) that the entity is etiologically related to the Veteran's service.  The rationale for the response should include discussion of the significance (if any) of the Veteran's responses to questions concerning mental health symptoms in his September 2009 post-deployment health questionnaire.

The examiner must include rationale with all opinions.

4.  After completion of the above and any further development found necessary, the AOJ should readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC and afford the Veteran and his attorney opportunity to respond before returning the case to the Board.

5.  The AOJ should issue an appropriate SOC addressing the Veteran's September 2014 timely NOD on the issue of entitlement to an increased rating for headaches.  He must be advised of the time limit for filing a substantive appeal, and that in order for the Board to have full jurisdiction in this matter, he must submit a timely substantive appeal.  If he timely perfects an appeal, this matter should also be returned to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


